Citation Nr: 1601151	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a brainstem ependymoma, to include as due to herbicide exposure, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 1956 and from June 1958 to January 1974.  He died in October 2011.  The appellant is the Veteran's surviving spouse and the substitute party for the Veteran's pending service connection claim.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2015, the appellant appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) and provided testimony.  A friend of the appellant also appeared for moral support, but did not provide any testimony.  A complete transcript has been associated with the claims file.
 
After the most recent February 2015 Supplemental Statement of the Case (SSOC) and March 2015 certification to the Board, additional lay statements including hearing testimony, and a duplicate medical opinion from Dr. M. C. C. have been associated with the claims file.  The Board finds a waiver is not needed since the appellant did not provide any actual evidence for the Board.  She merely repeated arguments made by the Veteran as to why service connection should be granted.    



FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied service connection for a brainstem ependymoma.  The Veteran did not appeal or submit new, relevant evidence within one year of notice so that decision became final.

2.  Evidence received since the September 2007 rating decision is new and material since it relates to an unestablished fact necessary to substantiate the claim. 

3.  In October 2011, the Veteran died. The appellant acts on the Veteran's behalf as a substitute party.   

4.  The weight of the competent and credible evidence of record is against a finding that a brainstem ependymoma began during the Veteran's military service, was caused by his service, had an onset within a year of separation from service, or has been continuous since service.  


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied entitlement to service connection for a brainstem ependymoma is final, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015); additional evidence received since the September 2007 rating decision is new and material; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for a brainstem ependymoma have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the original rating decision for service connection.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The new and material evidence claim on appeal is a service connection claim. Generally, for a successful service connection claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Procedural History

The appellant, on behalf of the deceased Veteran, seeks to reopen a previously denied claim for service connection for a brainstem ependymoma.  At the time of his initial claim, the Veteran claimed that the brainstem ependymoma developed either as a result of herbicide exposure or due to occupational exposure to other chemical exposures during service.  The RO denied entitlement based on herbicide exposure since the claimed condition was not on the presumptive list.  The RO denied service connection due to other chemical exposures because the Veteran provided no evidence or alerted VA to any such evidence that would prove such a claim.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement (NOD) within one year so the decision became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

In June 2010, the Veteran filed a claim to reopen based on new and material evidence.  The Veteran submitted MRI scan images of his brain from Providence Medical Center.  Although this information was new, it was not material because it only served to confirm the existence of the already proved condition.  Accordingly, in July 2010, the RO denied the Veteran's attempt to reopen.  Prior to his death, the Veteran initiated an appeal by submitting a notice of disagreement in January 2011.  In October 2011, the Veteran died.  In December 2011, the appellant submitted a request to be a substitute party.  In February 2012, the RO issued a Statement of the Case (SOC) to the appellant.  In April 2012, the appellant perfected the Veteran's appeal by submitting a Form 9.  
 
 B.  Evidence Considered in the September 2007 Rating Decision

At the time the RO issued the September 2007 rating decision, it considered the Veteran's 2006 claim, treatment records from the Island Hospital, University of Washington Medical Center, Virginia Mason Medical Center, Fidalgo Medical Associates, and the Everett Clinic, employee health records from the Boeing Company, and statements from the Veteran. 


C.  Evidence Considered Since the September 2007 Rating Decision

Since the September 2007 final rating decision two medical opinions have been associated with the file that deal with the unestablished element of nexus.  In February 2011, the Veteran sent a letter from Dr. M. C. of the University of Washington Medical Center discussing the doctor's treating history with the Veteran and presenting an opinion of positive nexus.  The letter discussed the symptoms of the brainstem ependymoma as chronic headaches with moderate gait instability.  The physician noted that it was his understanding that the Veteran experienced headaches when he was on active duty while serving in the United States Navy.  He opined that it was possible that the Veteran's mixed ependymoma may have been present during active duty. 

In April 2013, VA obtained a medical opinion as to whether the Veteran's condition may be service connected.  Although the examiner's opinion proved to be largely negative, since it is an opinion as to nexus, this alone is sufficient to reopen the Veteran's service connection claim.  With the reopening of the claim, the Board proceeds with adjudicating the claim on its merits. 


II.  Service Connection 

Throughout the appeal, the Veteran and the appellant raised potential causes of the brain tumor including in-service headaches, exposure to ionizing radiation, environmental concerns, and herbicide exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Prior to the Veteran's death, he asserted several alternative theories entitlement to service connection distinct from the direct standard, which the Board will address individually. 

A.  Brainstem Ependymoma as a Chronic Condition 

The Veteran had asserted that he had the brainstem ependymoma since service and should have been considered as a chronic condition.  A brainstem ependymoma is a tumor that arises from the ependyma. Diagnostic tests found that the tumor was benign.  

Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Unfortunately, the brainstem ependymoma cannot be considered a chronic condition.  Non-malignant tumors are not considered to be chronic disorders for VA benefit compensation purposes.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, the chronicity of the condition is not indicated by the record.  The ependymoma was first diagnosed in 2003 after diagnostic scans were performed. With diagnosis occurring more than 40 years after the first period of service and nearly 30 years after the second period of service, and no evidence of the tumor's existence either during service or close in time to separation,  service connection based on chronicity is denied. 

B. Exposure to herbicides and/or other chemicals

The Veteran and the appellant have asserted that the Veteran was exposed to chemicals in service akin to herbicides when he worked around missiles.  Presumptive service connection is allowed for certain conditions as related to herbicide exposure based on direct service in Vietnam. 38 C.F.R. § 3.309.  However, the Veteran's current condition is not included on the exclusive list of presumptive diseases.  Therefore, service connection due to presumed exposure to herbicides does not apply. 

As to exposure to other chemicals, the service treatment records do not indicate that the Veteran was exposed to any chemicals.  Furthermore, even if chemical exposure was noted, the opinion from the April 2013 VA examiner discounts any such link.  When the April 2013 VA examiner reviewed medical literature with search terms "ependymoma", "supependymoma", "etiology", "clustering", "environmental", "risk", "adult" and meaningful combinations of those search terms, in looking
for recent review articles, a few of the studies suggested time and location clustering in some un-related childhood tumors.  No report suggested an environmental cause for ependymomas of all types. Some specific genetic associations have been identified, but data was scant for adult onset disease. As a result the examiner found it less likely than not that the brainstem tumor arose from military service.  Without any medical opinions to the contrary, the Board finds against service connection.  

C.  Ionizing Radiation 

Both the Veteran and the appellant have asserted that the Veteran worked in close proximity to missiles, which purportedly leaked radiation.  At the hearing, the appellant reported that the Veteran left service without any hair on his body. The Board notes that the appellant married the Veteran several years after separating from service, so she was not privy to this information on a first-hand basis.  Furthermore, although the Veteran was competent to provide statements as to incidents that he personally observed, such a condition was not mentioned by any treating professional throughout the Veteran's 40-plus year treating history. 

Establishing service connection for a disorder as due to ionizing radiation exposure during service can be shown in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. 
§ 3.309(d)(3) . In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

If the requirements for presumptive service connection under 38 C.F.R. 
§ 3.309(d)(3)  are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2)  or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2).  These include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

If a claim is based on a disease other than one listed in the previous paragraph, VA shall nevertheless consider the claim under 38 C.F.R. § 3.311, provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) .

The Board notes at the outset that the Veteran is not a "radiation exposed veteran" for purposes of 38 C.F.R. § 3.309(d)(3), as he did not participate in one of the specifically listed radiation-risk activities, such as on-site participation in an atmospheric detonation of a nuclear device, service in Hiroshima or Nagasaki following World War II, or any other specified activity. The Veteran has also not asserted such participation.

Furthermore, the Veteran's brainstem tumor is not a radiogenic disease.  The condition is benign, and has not been shown by competent scientific and or medical evidence to be a radiogenic disease.   

Since the Veteran was not involved in a radiogenic activity, and does not have a radiogenic disease, referral to the Under Secretary for Benefits for a determination is not required.  Accordingly, service connection is denied based on assertions of ionizing radiation exposure.  

D.  Secondary to Claimed In-Service Occurrence of Headaches 

In the Veteran's June 2010 claim to reopen the RO's previous final denial of entitlement to service connection for headaches and the brainstem ependymoma, the Veteran asserted that the brainstem ependymoma was caused by in-service headaches.  Essentially, the allegation is that the headaches in-service were the beginnings of the ependymoma. 

The Veteran's claimed headaches were never service-connected.  In October 2006, the Veteran filed a claim for entitlement to service connection for headaches, which was denied by the RO in a September 2007 rating decision.  The Veteran attempted to reopen the prior denial in June 2010, which was denied by the RO in a July 2010 rating decision.  The Veteran did not appeal the denial of the reopening as related to the claimed in-service headache condition, and did not make any additional attempts to reopen this claim based on new and material evidence prior to his death.  Therefore, secondary service connection is not available.  

In the alternative, the Board reviewed the evidence to determine if direct service connection would be available based on the Veteran's statements and evidence of record.  Unfortunately, the outcome was the same. 

Upon enlistment during the Veteran's first period of service, the October 1952 enlistment examination report was negative for any neurological issues.  During service, the Veteran made one sick call visit complaining of headaches in December 1961.  Since physical examination was normal, he was diagnosed with tension headaches.  No diagnostic tests were performed as part of this physical examination and no follow-up treatment was suggested.  Based on the Veteran's statements, he relied on over-the-counter medications to relieve his symptoms.  After the December 1961 visit, there is no evidence of reported headaches during the Veteran's remaining 13 years of service.  At the Veteran's 1974 retirement examination, he denied having chronic headaches.  

Prior to his death, the Veteran told Dr. M.C. he experienced chronic headaches during service, and in the course of pursuing this claim, the appellant also asserts that he did, but that he did not like to seek medical treatment much.  Again, the appellant married the Veteran after his military service, so she has no first-hand knowledge of any complaints he may have had at that time.  This leaves the question of whether the Veteran's accounts of chronic headaches during service and until the ependymoma diagnosis are credible.  For the following reasons, the Board finds they are not.  

First, even accounting for the fact the Veteran may not have wanted to seek too much medical treatment during service, the fact remains he denied experiencing chronic headaches at the time of his separation in 1974.  He did, however, take the time to complete the medical history form, noting other health issues he had experienced, so the fact he denied having chronic headaches is especially persuasive in the context of the document as a whole.  Second, post-service, the Veteran went to work for Boeing as a supervisory aircraft mechanic.  When he completed medical paperwork in 1977, he again denied having headaches, while he took the time to indicate other health problems he had.  The evidence includes his medical records from Boeing's health unit, and while he sought medical care numerous times for concerns as minor as tonsillitis, he did not seek treatment for or report having a problem with chronic headaches.  It is reasonable to assume if someone had been experiencing headaches for decades, he would have sought treatment, especially since his employer's health unit was available to him, and he utilized it, or that this would have been mentioned to treating providers in the health unit while he did seek care for other problems.

Third, when the Veteran finally did seek care for headaches, his statements as to his medical history placed onset after service.  The first post-service complaints of headaches occurred in a 1995 visit to the Everett Clinic.  The Veteran reported having a 15 year history of headaches, which would place the start of them in 1980, nearly 6 years after service separation.  At the time of the brain tumor diagnosis, the Veteran reported having 20 years of headaches, which is consistent with a 1980s onset.   Therefore, long before filing a claim for VA compensation, the Veteran dated onset of the headaches to approximately 1980, and he did not report a history of headaches since the 1960s until he filed his claim with VA.  

Although the Veteran and appellant have consistently asserted that the headaches were caused by the brainstem ependymoma, they lacked the medical expertise to make the etiological link.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The etiology of a brainstem ependymoma is a complex condition requiring medical expertise including interpretation of MRIs and other diagnostic scans and pathology tests to determine the cause.  Id.  For this medical expertise, the Board relied on medical evidence from the Veteran's treating physician and a VA examiner.  

In February 2011, treating neurologist Dr. M.C.C. opined that it was possible that the Veteran's mixed ependymoma may have been present at the time of active duty based on the Veteran's reports of headaches and the fact that the condition caused a slow deterioration.  The problem with Dr. M.C.C.'s assessment is that relied solely on the Veteran's statements and was not based on objective medical evidence.  In other words, the doctor is effectively saying that if the Veteran's statements are true, it is possible that the brainstem tumor was present during active duty.  As discussed more fully above, the Board does not find the assertions of chronic headaches beginning in service to be credible.  Moreover, the speculative nature of this opinion ("possible") reduces any probative weight the Board could afford it.    

In April 2013, VA obtained a neurological opinion.  When the examiner was asked whether the headaches were due to an ependymoma, the examiner could not resolve the matter without mere speculation.  He said it was not possible to separate whether the headaches were caused by tension or the ependymoma and that there was a possibility that a small ependymoma could have been present in the 1990s.  Even in being unable to determine the development of the headaches, the examiner does not put them as beginning some time in service, but several years after separation.  

In weighing the probative evidence of record, the Board finds that the Veteran's brain tumor did not begin in service, especially when considering the Veteran's inconsistent statements regarding the onset of headaches.  Accordingly, service connection is denied. 


III.  VA's Duties to Notify and Assist 

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Notice was provided in in a letter the RO sent to the Veteran prior to his death in November 2006.   See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

 The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
 § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case by obtaining available service treatment records, post-service treatment records, and any other documentation requested by the Veteran and the appellant that could be obtained. 

After his death, a medical opinion was obtained, which involved a review of the claims file to render a decision as to whether the brainstem ependymoma could be service-connected.  The examination report reflects that the examiner reviewed the Veteran's medical records and lay statements of record to render a diagnosis and opinions consistent with the evidence of record pertinent to the Veteran's service connection claim.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant, on behalf of the Veteran, was also provided the opportunity for a hearing before the undersigned VLJ in September 2015.  VA also has duties when an RO official or VLJ conduct a hearing.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). When a VLJ conducts a hearing, he or she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the 2015 hearing, the undersigned Veterans Law Judge specifically addressed the etiology of the Veteran's brain tumor by asking the appellant a series of questions to elicit information as to what her husband believed prior to his death.  She was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had received any treatment prior to his death. There is no indication that the appellant was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence related to the claim as identified by the Veteran prior to his death and the appellant have been obtained and associated with the claims file.  The Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

New material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for brainstem ependymoma is granted, and the claim is reopened.

Service connection for a brainstem ependymoma is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


